       Case 1:20-cv-00544-DAD-SAB Document 20 Filed 08/27/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
     ANTHONY DAVIS,                                    )   Case No.: 1:20-cv-00544-DAD-SAB (PC)
9                                                      )
                      Plaintiff,                       )   ORDER DIRECTING CLERK OF COURT TO
10                                                     )   CLOSE CASE AND ADJUST THE DOCKET TO
              v.                                       )   REFLECT VOLUNTARY DISMISSAL
11                                                         PURSUANT TO RULE 41(a) OF THE FEDERAL
                                                       )   RULES OF CIVIL PROCEDURE
     STUART SHERMAN, et al.,
12                                                     )
                                                       )   (ECF No. 19)
13                    Defendants.                      )
                                                       )
14
15            Plaintiff Anthony Davis is proceeding pro se and in forma pauperis in this civil rights action
16   pursuant to 42 U.S.C. § 1983.
17            On August 26, 2020, Plaintiff filed a request to voluntarily dismiss this case with prejudice. (ECF
18   No. 19.) The court construes Plaintiff’s request as a notice of dismissal under Rule 41(a)(1). Because
19   no Defendant has filed an answer or motion for summary judgment in this action, Plaintiff has the
20   absolute right to voluntarily dismiss this action without action by the Court.            Fed. R. Civ. P.

21   41(a)(1)(A)(i). Accordingly, the Clerk of the Court is HEREBY DIRECTED to close this file pursuant

22   to Plaintiff’s notice of voluntary dismissal filed on August 26, 2020.

23
     IT IS SO ORDERED.
24
25   Dated:        August 27, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                           1
